   Case: 1:20-cv-00062-JMB Doc. #: 4 Filed: 05/18/20 Page: 1 of 3 PageID #: 15



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

BYRON TERRELL SMITH, SR.                          )
                                                  )
                 Plaintiff,                       )
                                                  )
          v.                                      )         No. 1:20-CV-62 JMB
                                                  )
AMY ROSS,                                         )
                                                  )
                 Defendant.                       )

                                MEMORANDUM AND ORDER

         This matter is before the Court upon review of plaintiff Byron Terrell Smith, Sr.’s motion

for leave to proceed in forma pauperis, and submission of a pro se complaint. For the reasons

explained below, the motion will be granted, and plaintiff will be given the opportunity to file an

amended complaint.

                                            Discussion

         Plaintiff brings this action against Amy Ross. Plaintiff identifies Ross as a nurse at the

Mississippi County Detention Center. He does not indicate, nor does it appear, that he is a

prisoner. Plaintiff does not specify the capacity in which he sues Ross. In the complaint, plaintiff

does not identify the claims he wishes to bring against Ross, nor does he set forth any factual

allegations against her. Instead, he left blank the sections of the form complaint soliciting his

statement of claim, a description of the injuries he suffered, and the relief he seeks from this

Court.

         In consideration of plaintiff’s pro se status, the Court will allow him to file an amended

complaint. Plaintiff is advised that the amended complaint will replace the original. See In re

Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005)



                                                 1
   Case: 1:20-cv-00062-JMB Doc. #: 4 Filed: 05/18/20 Page: 2 of 3 PageID #: 16



(“It is well-established that an amended complaint supersedes an original complaint and renders

the original complaint without legal effect”). Plaintiff must type or neatly print the amended

complaint on a Court-provided form, which will be provided to him. See E.D. Mo. L.R. 2.06(A)

(“All actions brought by self-represented plaintiffs or petitioners should be filed on Court-

provided forms where applicable.”). The Court will provide plaintiff with copies of the Court’s

prisoner civil rights complaint form and civil complaint form, and plaintiff may choose which

form he wishes to use to bring his claims before the Court.

       In the “Caption” section of the complaint form, plaintiff should write the name of the

defendant he intends to sue. See Fed. R. Civ. P. 10(a) (“The title of the complaint must name all

the parties”). Plaintiff must also specify the capacity in which he intends to sue the defendant. In

the “Statement of Claim” section, plaintiff should begin by writing the defendant’s name. In

separate, numbered paragraphs under that name, plaintiff should set forth a short and plain

statement of the facts that support his claim or claims against the defendant. See Fed. R. Civ. P.

8(a). Each averment must be simple, concise, and direct. See id. Plaintiff must state his claims in

numbered paragraphs, and each paragraph should be “limited as far as practicable to a single set

of circumstances.” See Fed. R. Civ. P. 10(b).

       It is important that plaintiff clearly set forth the claims he wishes to assert against the

defendant, and allege facts explaining how the defendant was personally involved in or directly

responsible for harming him. See Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990).

Plaintiff must explain the role of the defendant, so that the defendant will have notice of what he

or she is accused of doing or failing to do. See Topchian v. JPMorgan Chase Bank, N.A., 760

F.3d 843, 848 (8th Cir. 2014) (stating that the essential function of a complaint “is to give the

opposing party fair notice of the nature and basis or grounds for a claim.”). Furthermore, the



                                                 2
   Case: 1:20-cv-00062-JMB Doc. #: 4 Filed: 05/18/20 Page: 3 of 3 PageID #: 17



Court emphasizes that the “Statement of Claim” requires more than “labels and conclusions or a

formulaic recitation of the elements of a cause of action.” See Neubauer v. FedEx Corp., 849

F.3d 400, 404 (8th Cir. 2017). Because plaintiff is proceeding in forma pauperis in this action,

the amended complaint will be subject to initial review pursuant to 28 U.S.C. § 1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that the Clerk shall mail to plaintiff a copy of this Court’s

form prisoner civil rights complaint, and a copy of this Court’s form civil complaint.

       IT IS FURTHER ORDERED that, within thirty (30) days of the date of this order,

plaintiff shall file an amended complaint in accordance with the instructions herein.

       If plaintiff fails to timely comply with this order, the Court will dismiss this action

without prejudice and without further notice.

       Dated this 18th day of May, 2020.



                                                 /s/ John M. Bodenhausen
                                                 JOHN M. BODENHAUSEN
                                                 UNITED STATES MAGISTRATE JUDGE




                                                3
